 

 

EXHIBIT 10.1

NINTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
"Amendment") is dated September 25, 2009, and entered into between TOR Minerals
International, Inc., a Delaware corporation ("Borrower"), and BANK OF AMERICA,
N.A., a national banking association ("Lender").  Capitalized terms used but not
defined in this Amendment have the meaning given them in the Loan Agreement
(defined below).

RECITALS

A.        Borrower and Lender entered into that certain Second Amended and
Restated Loan Agreement dated as of December 21, 2004 (as amended by First
Amendment dated December 13, 2005, Second Amendment dated November 29, 2006,
Third Amendment dated February 15, 2007, Fourth Amendment dated May 7, 2007,
Fifth Amendment dated March 19, 2008, Waiver and Sixth Amendment dated August
14, 2008, Waiver and Seventh Amendment dated November 14, 2008, Eighth Amendment
dated April 30, 2009, and as further amended, restated or supplemented the "Loan
Agreement").

B.         On or about September 25, 2009, Borrower intends to issue an
aggregate principal amount of $500,000 of its 6% Convertible Subordinated
Debentures due 2016 as unsecured obligations (the "Additional Debentures") to
X-L Investments, a Texas general partnership, Five Star Investments, a Texas
general partnership, Thomas Pauken, Ida Pauken, William Solemene and Stanley F.
Bedell.

C.         Borrower and Lender have agreed to amend the Loan Agreement, subject
to the terms and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:


1.                   AMENDMENTS TO LOAN AGREEMENT.


(A)    SECTION 1.U OF THE LOAN AGREEMENT IS AMENDED TO DELETE THE DEFINITION OF
REVOLVING COMMITTED AMOUNT IN ITS ENTIRETY AND TO REPLACE IT WITH THE FOLLOWING:


"REVOLVING COMMITTED AMOUNT MEANS $2,250,000."


(B)    THE LOAN AGREEMENT IS AMENDED TO EXTEND THE MATURITY DATE OF REVOLVING
NOTE TO FEBRUARY 15, 2010, BY DELETING THE FIRST SENTENCE OF SECTION 2.A AND
REPLACING IT WITH THE FOLLOWING:


"LENDER AGREES TO ESTABLISH A REVOLVING LINE OF CREDIT FOR LOANS TO BE MADE TO
BORROWER, WHICH SHALL BE EVIDENCED BY THE PROMISSORY NOTE MATURING FEBRUARY 15,
2010 (OR EARLIER IF LENDER'S COMMITMENT TO MAKE LOANS UNDER THE REVOLVING NOTE
IS OTHERWISE CANCELLED OR TERMINATED IN ACCORDANCE WITH SECTION 7 OF THIS
AGREEMENT OR OTHERWISE), WHICH IS SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT
A-1, TO WHICH REFERENCE IS MADE FOR ALL PURPOSES (THE "REVOLVING NOTE").

--------------------------------------------------------------------------------



2.             MANDATORY PREPAYMENT AND CONSENT.  IN ACCORDANCE WITH SECTION 2
OF THE EIGHTH AMENDMENT TO THE LOAN AGREEMENT DATED APRIL 30, 2009, ALL PROCEEDS
RECEIVED BY THE BORROWER FROM THE ISSUANCE OF THE ADDITIONAL DEBENTURES SHALL BE
IMMEDIATELY REMITTED TO LENDER.  BORROWER COVENANTS AND AGREES THAT THE
ADDITIONAL DEBENTURES SHALL NOT BE ISSUED UNLESS AND UNTIL A SUBORDINATION
AGREEMENT IS EXECUTED AMONG BORROWER, THE HOLDERS OF THE ADDITIONAL DEBENTURES,
AND LENDER, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, IN ITS SOLE
DISCRETION, AND LENDER APPROVES OF THE TERMS AND CONDITIONS OF THE DEFINITIVE
ADDITIONAL DEBENTURES AND THE RELATED SUBORDINATED DEBT DOCUMENTS, IN LENDER'S
SOLE DISCRETION.  UPON SATISFACTION OF THE CONDITIONS SET FORTH IN THIS SECTION
2 AND OF ALL CONDITIONS TO THE EFFECTIVENESS OF THIS AMENDMENT, THE ADDITIONAL
DEBENTURES SHALL BE DEEMED TO CONSTITUTE PERMITTED SUBORDINATED INDEBTEDNESS
UNDER THE TERMS OF THE LOAN AGREEMENT.


3.                   CONDITIONS.  THIS AMENDMENT SHALL BE EFFECTIVE ONCE EACH OF
THE FOLLOWING HAVE BEEN DELIVERED TO LENDER:


(I)                           THIS AMENDMENT EXECUTED BY BORROWER AND LENDER;


(II)                         OFFICER'S CERTIFICATE FROM BORROWER CERTIFYING AS
TO INCUMBENCY OF OFFICERS, SPECIMEN SIGNATURES, ITS CERTIFICATE OF INCORPORATION
AND BYLAWS, AND RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS AUTHORIZING THIS
AMENDMENT;


(III)                        A REPLACEMENT REVOLVING NOTE EXECUTED BY BORROWER
IN FAVOR OF LENDER;


(IV)                       SUBORDINATION AGREEMENT AMONG, LENDER, X-L
INVESTMENTS, FIVE STAR INVESTMENTS, THOMAS PAUKEN, IDA PAUKEN, WILLIAM SOLEMENE
AND STANLEY F. BEDELL, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER;


(V)                         PAYMENT BY BORROWER TO LENDER OF A $1,500 AMENDMENT
FEE, WHICH FEE SHALL BE FULL-EARNED AND NON-REFUNDABLE WHEN PAID; AND


(VI)                       SUCH OTHER DOCUMENTS AS LENDER MAY REASONABLY
REQUEST.


4.                   REPRESENTATIONS AND WARRANTIES.  BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT (A) IT POSSESSES ALL REQUISITE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND COMPLY WITH THE TERMS OF THIS AMENDMENT, (B) THIS AMENDMENT
HAS BEEN DULY AUTHORIZED AND APPROVED BY ALL REQUISITE CORPORATE ACTION ON THE
PART OF BORROWER, (C) NO OTHER CONSENT OF ANY PERSON, GOVERNMENTAL AUTHORITY, OR
ENTITY (OTHER THAN LENDER) IS REQUIRED FOR THIS AMENDMENT TO BE EFFECTIVE, (D)
THE EXECUTION AND DELIVERY OF THIS AMENDMENT DOES NOT VIOLATE ITS ORGANIZATIONAL
DOCUMENTS, (E) THE REPRESENTATIONS AND WARRANTIES IN EACH LOAN DOCUMENT TO WHICH
IT IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF THIS AMENDMENT AS THOUGH MADE ON THE DATE OF THIS AMENDMENT (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPEAK TO A SPECIFIC DATE OR
AS MODIFIED BY THIS AMENDMENT), (F) IT IS IN FULL COMPLIANCE WITH ALL COVENANTS
AND AGREEMENTS CONTAINED IN EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, AND (G)
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  THE REPRESENTATIONS AND
WARRANTIES MADE IN THIS AMENDMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF
THIS AMENDMENT.  NO INVESTIGATION BY LENDER IS REQUIRED FOR LENDER TO RELY ON
THE REPRESENTATIONS AND WARRANTIES IN THIS AMENDMENT.

                                                                                                                                                          
2

--------------------------------------------------------------------------------



5.                   SCOPE OF AMENDMENT; REAFFIRMATION; RELEASE.  ALL REFERENCES
TO THE LOAN AGREEMENT SHALL REFER TO THE LOAN AGREEMENT AS AMENDED BY THIS
AMENDMENT.  EXCEPT AS AFFECTED BY THIS AMENDMENT, THE LOAN DOCUMENTS ARE
UNCHANGED AND CONTINUE IN FULL FORCE AND EFFECT.  HOWEVER, IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS OF THE LOAN AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THE LOAN AGREEMENT SHALL
CONTROL AND SUCH OTHER DOCUMENT SHALL BE DEEMED TO BE AMENDED TO CONFORM TO THE
TERMS OF THE LOAN AGREEMENT.  BORROWER HEREBY REAFFIRMS ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND AGREES THAT ALL LOAN DOCUMENTS TO
WHICH THEY ARE A PARTY REMAIN IN FULL FORCE AND EFFECT AND CONTINUE TO BE LEGAL,
VALID, AND BINDING OBLIGATIONS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS (AS
THE SAME ARE AFFECTED BY THIS AMENDMENT).  BORROWER HEREBY RELEASES LENDER FROM
ANY LIABILITY FOR ACTIONS OR OMISSIONS IN CONNECTION WITH THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS PRIOR TO THE DATE OF THIS AMENDMENT AND BORROWER WAIVES
AND RELEASES ANY AND ALL OF ITS RIGHTS, REMEDIES, CLAIMS, DEMANDS AND CAUSES OF
ACTION BASED UPON OR RELATED TO, IN WHOLE OR IN PART, FROM THE NEGLIGENCE,
BREACH OF CONTRACT OR OTHER FAULT, OR STRICT LIABILITY WITHOUT REGARD TO FAULT,
TO THE MAXIMUM EXTENT THAT SUCH RIGHTS, REMEDIES, CLAIMS, DEMANDS AND CAUSES OF
ACTION MAY LAWFULLY BE RELEASED AND WAIVED AND TO THE EXTENT ARISING PRIOR TO
THE DATE OF THIS AMENDMENT.  BORROWER ACKNOWLEDGES THAT LENDER HAS FULFILLED ALL
OF ITS CONTRACTUAL OBLIGATIONS UNDER THE LOAN DOCUMENTS ARISING PRIOR TO THE
DATE HEREOF.  IN FURTHERANCE THEREOF, BORROWER REPRESENTS THAT BORROWER HAS HAD
THE OPPORTUNITY TO ENGAGE LEGAL COUNSEL IN CONNECTION WITH THE NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AMENDMENT AND BORROWER DOES NOT CONSIDER ITSELF
TO BE IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH RESPECT TO THE LOAN
DOCUMENTS AND BORROWER VOLUNTARILY CONSENTS TO THIS WAIVER.


6.                   MISCELLANEOUS.


(A)                NO WAIVER OF DEFAULTS.  THIS AMENDMENT DOES NOT CONSTITUTE
(I) A WAIVER OF, OR A CONSENT TO, (A) ANY PROVISION OF THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT NOT EXPRESSLY REFERRED TO IN THIS AMENDMENT, OR (B) ANY
PRESENT OR FUTURE VIOLATION OF, OR DEFAULT UNDER, ANY PROVISION OF THE LOAN
DOCUMENTS, OR (II) A WAIVER OF LENDER'S RIGHT TO INSIST UPON FUTURE COMPLIANCE
WITH EACH TERM, COVENANT, CONDITION AND PROVISION OF THE LOAN DOCUMENTS.


(B)                FORM.  EACH AGREEMENT, DOCUMENT, INSTRUMENT OR OTHER WRITING
TO BE FURNISHED TO LENDER UNDER ANY PROVISION OF THIS AMENDMENT MUST BE IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER AND ITS COUNSEL.

                                                                                                                                                          
3

--------------------------------------------------------------------------------



(C)                HEADINGS.  THE HEADINGS AND CAPTIONS USED IN THIS AMENDMENT
ARE FOR CONVENIENCE ONLY AND WILL NOT BE DEEMED TO LIMIT, AMPLIFY OR MODIFY THE
TERMS OF THIS AMENDMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS.


(D)                COSTS, EXPENSES AND ATTORNEYS' FEES.  BORROWER AGREES TO PAY
OR REIMBURSE LENDER ON DEMAND FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION
OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF LENDER'S COUNSEL.


(E)                SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF EACH OF THE UNDERSIGNED AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.


(F)                 MULTIPLE COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF ALL SIGNATORIES HAD SIGNED
THE SAME DOCUMENT.  ALL COUNTERPARTS MUST BE CONSTRUED TOGETHER TO CONSTITUTE
ONE AND THE SAME INSTRUMENT.  THIS AMENDMENT MAY BE TRANSMITTED AND SIGNED BY
FACSIMILE OR BY PORTABLE DOCUMENT FORMAT (PDF).  THE EFFECTIVENESS OF ANY SUCH
DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE SAME FORCE
AND EFFECT AS MANUALLY-SIGNED ORIGINALS AND SHALL BE BINDING ON BORROWER AND
LENDER.  LENDER MAY ALSO REQUIRE THAT ANY SUCH DOCUMENTS AND SIGNATURES BE
CONFIRMED BY A MANUALLY-SIGNED ORIGINAL; PROVIDED THAT THE FAILURE TO REQUEST OR
DELIVER THE SAME SHALL NOT LIMIT THE EFFECTIVENESS OF ANY FACSIMILE OR PDF
DOCUMENT OR SIGNATURE.


(G)                GOVERNING LAW.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.


(H)                ARBITRATION.  UPON THE DEMAND OF ANY PARTY TO THIS AMENDMENT,
ANY DISPUTE SHALL BE RESOLVED BY BINDING ARBITRATION AS PROVIDED FOR IN SECTION
11 OF THE LOAN AGREEMENT.


(I)                 ENTIRETY.  THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT
THE FINAL AGREEMENT BETWEEN BORROWER AND LENDER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures are on the following page.]                                 4

--------------------------------------------------------------------------------


The Amendment is executed as of the date set out in the preamble to this
Amendment.

LENDER:

BANK OF AMERICA, N.A.




 

BORROWER:

TOR MINERALS INTERNATIONAL, INC.




By:

/s/ PETER VITALE

By:

/s/ BARBARA RUSSELL

Peter Vitale
Senior Vice President

Barbara Russell
Acting Chief Financial Officer

[Signature Page to Ninth Amendment to Second Amended and Restated Loan
Agreement]

--------------------------------------------------------------------------------